*220
ORDER

The court considers whether to reinstate Wanda N.D. Thomas’s petition for review.
This petition was dismissed by this court on July 14, 2009, 363 Fed.Appx. 740, for failure to pay the court’s docketing fee. The court recently granted Thomas’s request for an extension of time to pay the docketing fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled, the court’s July 14, 2009 order is vacated, and the petition is reinstated.
(2) The Office of Personnel Management should calculate its brief due date from the date of filing of this order.